The record shows an unlawful killing and the majority opinion fully sets forth the facts, which raise but one question: Can a murderer profit from the estate of his victim? The majority opinion decides that he can. I do not agree with that conclusion.
The question is not new in this or other states; many conflicting decisions have answered it. One group, to stop such a flagrant injustice as to permit an atrocious criminal to enrich himself by his crime, adhere to the fundamental principle of equity that no one shall be permitted to profit by his own fraud, to take advantage of his own wrong, or to enjoy the fruits of his iniquity, and holds that the enjoyment of property, whether by will, or under the statutes of descent, or through contracts such as life insurance policies, procured through crime, must be subjected to the scrutiny of this universally recognized principle of morality, equity and justice. As a matter of public policy, equity will interpose to prevent such unconscionable modes of acquiring property. It is unnecessary to detail the many instances and varying circumstances in which these maxims have been applied; the reader is referred to authorities and writers hereinafter mentioned for further exposition.
The opposite view of a few states is that the force of this principle has been terminated and denied further effect by the legislature which created a new and different public policy in the enactment of statutes determining the descent and distribution of property at death; but no statute anywhere has ever expressed such a thought. The conclusion in every instance is but an inference *Page 330 
of the particular court reached because the statute under review has not expressed the opposite conclusion.
An examination of the statutes and decisions of this Commonwealth on kindred questions, reveals not only no impediment to, but a definite and distinct expression of a policy which is contrary to the result reached in the majority opinion.
The court below and the majority must rely on Carpenter's Est., 170 Pa. 203, as the Intestate Act, hereinafter discussed, does not help. In that case a son, motivated by the desire to acquire his father's property, and conniving with his mother, murdered his father. The son was convicted of murder and hanged. The mother was convicted as an accessory before the fact. The collateral kinsmen of the father claimed the son had forfeited any interest he had in his father's estate, and that they were therefore entitled to inherit. This court held on two grounds [Justice WILLIAMS dissenting], that the son had not forfeited his right to inherit, regardless of the means by which he inherited, because: 1st. Under article I, section 18 and section 19, of the declaration of rights, it is provided that "no person shall be attainted by treason or felony by thelegislature" and that "no attainder shall work corruption of blood, nor, except during the life of the offender, forfeiture of estate to the Commonwealth." It is apparent that the court erred in using this reason as a basis for its opinion, since there can be no forfeiture of an estate of which one has not yet come into possession, nor was there in that case, nor is there in this, any question of "forfeiture of estate to theCommonwealth." Moreover, such provisions, indubitably apply to the estate in the possession of the one guilty of the treason or felony at the time he commits the act, and do not govern the question of the transmission to or through him of other interests or estates thereafter: Price v. Hitaffer,165 A. 470 [Md. 1933]. *Page 331 
The second reason given was that "the Intestate Law in the plainest words designates the persons who shall succeed to the estates of deceased intestates. It is impossible for the courts to designate any different persons to take such estates without violating the law." Justice GREEN, in meeting the argument that it was against public policy to permit a murderer to profit by his crime, stated that there could be no public policy directly in opposition to a positive statute on the subject. There was, however, no "positive statute on the subject," but only an inference by the court. Upon such legalistic reasoning as that stated, without regard to the fundamental principles and concepts of equity which this court had prior thereto often announced and applied to prevent the consummation of fraud, duress, undue influence, and other analogous situations, the decision was reached. It was necessarily followed by the Superior Court, of course, without discussion, in Johnson's Est., 29 Pa. Super. 255. It may be remarked that Justice GREEN relied on Owens v. Owens, 100 N.C. 242, where homicide did not prevent the wrongdoer from participating in his victim's estate. Thereafter the cases of Bryant v. Bryant,193 N.C. 372, and Parker v. Potter, 200 N.C. 348, were decided, overruled Owens v. Owens, supra, and held the word "convicted" in a statute did not mean a trial in the criminal court.
The natural result of the unjust and inequitable decision in Carpenter's Est., supra, was section 23 of the Intestate Act of June 7, 1917, P. L. 429, which provided: "No person who shall be finally adjudged guilty, either as principal or accessory, of murder of the first or second degree, shall be entitled to inherit or take any part of the real or personal estate of the person killed, as surviving spouse, heir, or next of kin to such person under the provisions of this act." The title to the estate would not pass to the murderer as an heir, spouse or next of kin. The act dealt with descent only. *Page 332 
The legislature, however, enacted this section with Carpenter's Est., supra, in mind. It was advisedly overruling the reasoning of that decision; it wiped out and completely destroyed its effect and declared as the policy of the Commonwealth the principle that those found guilty of murder shall not profit by their wrong and inherit from their victims. This policy is the reverse of that stated in the court's opinion in Carpenter's Est., supra.
We need not discuss the intention of the legislature in using the word, "adjudged," and we may accept for our present purpose the conclusion of the lower court and the majority as to that intention, but such determination wholly neglects the substance of the problem before us. While it was of course the function of the legislature to declare the public policy as it related to inheritance resulting from murder, the mere fact that the legislature set aside the public policy announced in Carpenter's Estate and declared a new policy as to inheritance by those "adjudged guilty" of murder, does not prevent us in those cases which may fall outside the statute from considering, under the principles of equity and common law, the legal effect of murder on the transmission of title to the property of the deceased. The legislature did not declare that murderers who were not "adjudged guilty" should profit by the crime.
The function of courts is to execute the policy enunciated by the legislature within the specific spheres covered by the act, but such legislative expressions, unless intended to do so, do not preclude this court from considering the entire subject-matter not covered by the act, and we may review anew under equitable and common law principles the question involved, unfettered by precedent or statute.
In considering the various situations involving the procurement and enjoyment of property as the result of murder, the court must envisage not merely the commands of the common and statutory law, but must *Page 333 
hearken to the dictates of conscience where fraud, force or crime appear, and, depending on the strong arm of equity acting in personam, compel the perpetrator of the crime to surrender that to which at law, whether statutory or unwritten, he has acquired title. The legislature has expressed the public policy in section 23 of the Intestate Act, supra, and as it relates to wills in the Act of June 7, 1917, P. L. 403, section 22. It has there pointed the way for our action in the cases not coming within the statutory terms.
It is not the province of equity to administer the criminal law but to secure restitution to a person wronged, by compelling the wrongdoer to give up the fruits of his misconduct to the extent to which he was benefited by such misconduct or to the closest approximation to complete justice. On principle, it is apparent that a court of conscience must, if possible, intervene to prevent a murderer from enjoying the property of his victim, — a result so sordid and so abhorrent to all principles of fairness and right. This may be done by the application of the well established and frequently employed equitable doctrine or principle that no person shall be permitted to profit or be unjustly enriched as the result of unlawful acts committed by him. All laws as well as contracts may be controlled in their operation and effect by the general fundamental concepts of equity and the common law. As stated by FRY, L. J., in Cleaver v. Mutual Reserve, etc., Assn. (1892), 1 Q. B. 147, 156: "It appears to me that no system of jurisprudence can with reason include, amongst the rights which it enforces, rights directly resulting to the person asserting them from the crime of that person. If no action can arise from fraud, it seems impossible to suppose that it can arise from felony or misdemeanor." It is uniformly stated that no one shall be permitted to profit by his own fraud, to take advantage of his own wrong, to found any claim upon his own iniquity, or to acquire property by his own crime. These are not new, novel, or untried *Page 334 
principles, but are constantly applied by this court under its great equity powers. No interference with the operation of the law of intestacy, descent and wills is involved. The title under the law passes to the wrongdoer, but, to prevent him from being unjustly enriched as a result of his crime, chancery compels him to hold the property he has thus received as constructive trustee for the benefit, use and enjoyment of those whom by his act he has attempted to cheat, and there being no legal or equitable reason for continuing such a trust, may decree it ended and give the estate to those beneficially interested.
While the authorities on this subject reveal a considerable division, the weight of opinion is decidedly against permitting the wrongdoer to reap the harvest of his evil, and to cheat justice by suicide: New York Mutual Life Ins. Co. v. Armstrong,117 U.S. 591; Price v. Hitaffer, supra; Slocum v. Metropolitan Life Ins. Co., 245 Mass. 565; Perry v. Strawbridge,209 Mo. 621; Riggs v. Palmer, 115 N.Y. 506; Ellerson v. Westcott,148 N.Y. 149; Parker v. Potter, supra; Bryant v. Bryant, supra; Box v. Lanier, 112 Tenn. 393; In re Tyler, 140 Wn. 679; In re Wilkins, 192 Wis. 111; Cleaver v. Mutual Reserve, etc., Assn., supra; Crippen's Est., 1911 Probate R. 108; Hall's Est., 1914 Probate R. 1; Lundy v. Lundy, 24 Can. Sup. Ct. 650. See Ames Lectures on Legal History 310; 30 Harvard L. R. 622; 29 Michigan L. R. 745 (1931); 64 Univ. of Pa. L. R. 307; 30 Law Quarterly Review 320 (1931); 6 Cincinnati L. R. 469 (1932); Virginia L. R., March, 1933, page 518; Cardozo, "The Nature of Judicial Process," page 40.
To discuss in detail these numerous authorities would only reinforce what I have already said. They reveal the growing conviction not only of courts but also of legal scholars that the logic and power of the principle that no man shall profit from his own iniquity or take advantage of his own wrong, is sufficient to compel the wrongdoer who takes legal title under the statutes of descent *Page 335 
and distribution, to hold that bare, naked, legal title as trustee for the heirs or personal representatives of his victim.
For the reasons above given, I dissent from the opinion and judgment of the majority, and would reverse the decree of the orphans' court.
Mr. Justice SIMPSON concurred in this dissent.